DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 09/29/2020 has been entered:
Claim 1 – 12 remain pending in the application;
Claim 1, 3, 4 and 7 are amended;
Claim 8 – 12 are added as new.

Applicant’s amendments to claims overcome each and every 112(a) and 112(b) claim rejections with respect to claim 1 and 7 as set forth in the Non-Final Office Action mailed on 06/29/2020. The corresponding 112 claim rejections are withdrawn.
However,
Applicant’s amendments do not overcome the 112(b) rejection with respect to claim 3. The corresponding 112 claim rejection is maintained.
Applicant’s amendments introduce new grounds of 112(a) and 112(b) rejection.

Response to Arguments
Applicant's arguments filed 09/29/2020 have been fully considered but they are moot in view of new grounds of rejection:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and the amendments to claim does overcome the 102 and 103 rejections set forth in the Non-Final Office Action mailed on 06/29/2020. The corresponding 102 and 103 claim rejections are withdrawn. However, the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitation “derive a regression line from a three-dimensional distribution of the plurality of lesions; and derive a puncture path for inserting a puncture needle into the breast, based on the derived regression line” and submitted on p.8 that “the '533 publication fails to teach the subject matter of amended claim 1”. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reason.
Since the amendments change the scope of claim, new reference Fenster et al. (US 2009/0198094 A1; published on 08/06/2009) (hereinafter “Fenster”) is introduced in the new grounds of rejection to teach the above amended limitation. Fenster does teach deriving a trajectory based on linear regression on each cluster (see Fenster; [0103], [0104]; see detail in later 103 rejection).


Regarding the rejection of independent claim 7, applicant amended the claim to include similar limitation as recited in claim 1 and applicant’s argument submitted on p.8 is exclusively relying on supposed deficiencies with the rejection of claim 1. Applicant’s argument is moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejections of all dependent claims, applicant’s argument submitted on p.8 is exclusively relying on supposed deficiencies with the rejection of parent claim 1. Applicant’s argument is moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 8 have been fully considered and the amendments render applicant’s argument moot. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding limitations “thickness in a width direction of the puncture needle” in claim 3 and claim 9, the corresponding disclosure in the specification of present application is recited as: “More specifically, the derivation function 134 c estimates the thickness of the puncture needle 230 suitable for performing puncture using the derived puncture path, based on the distribution of calcifications detected from the three-dimensional image data” in [0076]; “and the puncture needle 230 with a suitable thickness is associated with each of the thresholds.” in [0077]. There is no such disclosure in the specification to define the thickness in a width direction. The width direction is neither marked in any filed figures. A typical biopsy needle is in the shape of 
Thus, the above limitations do not comply with the written description requirement set forth in 35 U.S.C. 112(a) and are NEW MATTER introduced in the amendments.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding limitations “thickness in a width direction of the puncture needle” in claim 3 and claim 9, since there is no written description support for the above limitations, it is unclear which direction the “width direction” is refer to without any definition in specification or illustration in figures.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2012/0163533 A1; published on 06/28/2012) (hereinafter "Ogura") in view of Fenster et al. (US 2009/0198094 A1; published on 08/06/2009) (hereinafter “Fenster”).

Regarding claim 1, Ogura teaches a breast X-ray imaging apparatus ("The mammographic apparatus 100 …" [0029]; see apparatus 100 in Fig.10), comprising:
processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]) configured to
collect three-dimensional image data of a breast of a subject ("The imaging apparatus 10 is configured to capture X-ray images." [0030]; "… a three-dimensional position measurement unit maybe configured to automatically calculate a three-dimensional position according to an X axis, Y axis and Z axis of a lesion area based on the object area specified by the area specification unit 26 ..." [0083]);
detect a plurality of lesions from the three-dimensional image data ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area …" [0042]; "… an area specification unit 26 …" [0075]); 

Ogura fails to explicitly teach that processing circuitry is configured to derive a regression line from a three-dimensional distribution of the plurality of lesions; and derive a puncture path based on the derived regression line.
However, in the same field of endeavor, Fenster teaches processing circuitry is configured (“The processor also executes software for determining dosimetry of a selected therapy, and for controlling the TRUS transducer 24 and the robot 48.” [0056]) to derive a regression line (“… a linear regression is performed on each cluster …” [0104]) from a three-dimensional (“… a subsequent 3D US image is compared to the initial 3D US image.” [0102]) distribution of the plurality of lesions (“The difference map is thresholded to identify candidate needle and seed voxels. Connected candidate needle and seed voxels are clustered.” [0103]; each cluster represents the treatment site which is the location of lesions); and derive a puncture path for inserting a puncture needle based on the derived regression line (“… a linear regression is performed on each cluster and the trajectory or orientation of the seed is determined.” [0104]; here the seed is inserted by the needle, and the trajectory of seed is equivalent to the trajectory of needle).


Regarding claim 2, Ogura in view Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches wherein the processing circuitry corrects the puncture path according to an operation received from an operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the mammographic apparatus 100 determines an insertion direction {insertion angle} of the biopsy needle 75." [0082]).

Regarding claim 7, Ogura teaches a puncture assistance system ("… a mammographic apparatus 100 which is provided with a fine needle aspiration biopsy function." [0073]), comprising:
processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]) configured to

derive a puncture path for inserting the puncture needle into the breast ("The insertion direction determination unit 72 determines an insertion direction {insertion angle} of the biopsy needle 75 to the lesion area designated by the operation unit 24." [0077]), based on detected lesions ("The insertion direction is determined as a direction from which more effective sampling of the lesion area can be acquired. The determination of the direction is executed based on density characteristics of the plurality of tomographic images generated by the image processing unit 21." [0077]); and
control the puncture adapter, based on the puncture path ("More specifically, the biopsy needle displacement unit 74 is controlled cased on the insertion direction determined by the insertion direction determination unit 72." [0079]).
Ogura fails to explicitly teach that processing circuitry is configured to derive a regression line from a three-dimensional distribution of the plurality of lesions; and derive a puncture path based on the derived regression line.
However, in the same field of endeavor, Fenster teaches processing circuitry is configured (“The processor also executes software for determining dosimetry of a selected therapy, and for controlling the TRUS transducer 24 and the robot 48.” [0056]) 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the linear regression based trajectory determination as taught by Fenster. Doing so would make it possible that “the invention can reduce the number of ‘cold spots’ in a target volume and can avoid anatomical features such as the pubic arch” (see Fenster; [0030]).

Regarding claim 8, Ogura in view Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches wherein the processing circuitry corrects the puncture path according to an operation received from an operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the .


Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Fenster, as applied in claim 1 and 7 respectively, and further in view of Stone et al. (US 2016/0199046 A1; published on 07/14/2016) (hereinafter "Stone").

Regarding claim 3, Ogura in view of Fenster teaches all claim limitations, as applied in claim 1, except wherein the processing circuitry estimates thickness of the puncture needle based on the puncture path and a distribution range of the lesion.
However, in the same field of endeavor, Stone teaches wherein the processing circuitry estimates thickness of the puncture needle based on the puncture path and a distribution range of the lesion ("During biopsy planning, the system calculates the recommended number of biopsy sites and biopsy needle core lengths needed, and calculates probabilities for encountering lesions of a particular size." [0015]; see 112b indefiniteness rejection; herein the needle core length is biopsy needle dimensional parameter which determines the amount of tissue to be sampled).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy control as taught by Ogura with the biopsy planning and control as taught by Stone. Doing so would make it possible "to identify and log the biopsies" and therefore "to provide localized therapy to the diseased tissue" (see Stone; [0015]).

 Regarding claim 9, Ogura in view of Fenster teaches all claim limitations, as applied in claim 7, except wherein the processing circuitry estimates thickness of the puncture needle based on the puncture path and a distribution range of the lesion.
However, in the same field of endeavor, Stone teaches wherein the processing circuitry estimates thickness of the puncture needle based on the puncture path and a distribution range of the lesion ("During biopsy planning, the system calculates the recommended number of biopsy sites and biopsy needle core lengths needed, and calculates probabilities for encountering lesions of a particular size." [0015]; see 112b indefiniteness rejection; herein the needle core length is biopsy needle dimensional parameter which determines the amount of tissue to be sampled).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy control as taught by Ogura with the biopsy planning and control as taught by Stone. Doing so would make it possible "to identify and log the biopsies" and therefore "to provide localized therapy to the diseased tissue" (see Stone; [0015]).


Claim 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Fenster, as applied in claim 1 and 7 respectively, and further in view of Defreitas et al. (US 2014/0073913 A1; published on 03/13/2014) (hereinafter "Defreitas").


Ogura in view of Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the extent of biopsy needle motion ..." [0044]; see Fig.6 - 8, the opening is at the center of calcifications).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).

Regarding claim 5, Ogura in view of Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches the processing circuitry receives an operation of specifying an region of interest of the breast from the operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the mammographic apparatus 100 determines an insertion direction {insertion angle} of the biopsy needle 75." [0082]), and also derives puncture depth for inserting the puncture needle based on a position of the region of interest ("Thereafter, the biopsy needle control unit 73 of the mammographic apparatus 100 uses the determined insertion direction to control the position and insertion angle of the biopsy needle 75. In this manner, the biopsy needle 75 is inserted into the lesion area C ..." [0082]; here the position of C includes inherent depth attribute).

However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 – 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).

Regarding claim 10, Ogura in view of Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches the processing circuitry derives center of gravity of the three-dimensional distribution of the plurality of lesions ("... when a plurality of portions of calcification is present … pass through a center of gravity of each of the plurality of portions of calcification." [0078]), and further derives puncture depth for inserting the puncture needle based on a position of the center of gravity ("... when a plurality of portions of calcification is present, the plurality of tomographic images is used to determine an insertion direction as a direction which can pass through a center of gravity of each of the plurality of portions of calcification." [0078]).
Ogura in view of Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 - 8, the opening is at the center of calcifications).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).

Regarding claim 11, Ogura in view of Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches the processing circuitry receives an operation of specifying an region of interest of the breast from the operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the mammographic apparatus 100 determines an insertion direction {insertion angle} of the biopsy needle 75." [0082]), and also derives puncture depth for inserting the puncture needle based on a position of the region of interest ("Thereafter, the biopsy needle control unit 73 of the mammographic apparatus 100 uses the determined insertion direction to control the position and insertion angle of the biopsy needle 75. In this 
Ogura in view of Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 – 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so .


Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Fenster, as applied in claim 1 and 7 respectively, and further in view of Miller et al. (US 2009/0118640 A1; published on 05/07/2009) (hereinafter "Miller").

Regarding claim 6, Ogura in view of Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches wherein the processing circuitry estimates a region where a specimen is to be sampled by the puncture needle ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area …" [0042]; "… an area specification unit 26 …" [0075]; "... the biopsy needle 75 is inserted into the lesion area C to cytologically perform a minimally invasive evaluation of the lesion area." [0082]).
Ogura in view of Fenster fails to explicitly teach wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path.
However, in the same field of endeavor, Miller teaches wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path ("Further, the utilities may represent a biopsy core site as a 3-D core of a length that accurately represents the size of the core that will be taken with the particular biopsy needle used." [0018]; "The system provides an improved method of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display as taught by Ogura with the biopsy planning display as taught by Miller. Doing so would make it possible "to increase the confidence and accuracy of biopsy results" (see Miller; [0050]).

Regarding claim 12, Ogura in view of Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches wherein the processing circuitry estimates a region where a specimen is to be sampled by the puncture needle ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area …" [0042]; "… an area specification unit 26 …" [0075]; "... the biopsy needle 75 is inserted into the lesion area C to cytologically perform a minimally invasive evaluation of the lesion area." [0082]).
Ogura in view of Fenster fails to explicitly teach wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path.
However, in the same field of endeavor, Miller teaches wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path ("Further, the utilities may represent a biopsy core site as a 3-D core of a length that accurately represents the size of the core that will be taken with the particular biopsy needle used." [0018]; "The system provides an improved method of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display as taught by Ogura with the biopsy planning display as taught by Miller. Doing so would make it possible "to increase the confidence and accuracy of biopsy results" (see Miller; [0050]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793